DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-13 and 16-17 are objected to because of the following informalities:  the body of the claim includes the limitation “weight of the lubricant composition”.  The claim should read “weight of the hydrocarbon lubricant composition”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the limitation “the antioxidant is soluble in the esterified polyalkylene glycol in an amount of at least 0.5% by weight.” Is indefinite as it seems redundant in light of the recitation also in the claim wherein the antioxidant is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites the concentration of antioxidant which is lower than the minimum required by claim 12 from which claim 17 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Khelidj et al., US Patent Application Publication No. 2017/0211009 (hereinafter referred to as Khelidj) in view of Wada et al., US Patent No. 4,968,453 (hereinafter referred to as Wada).  
Regarding claims 1-4 and 9-11, Khelidj discloses a lubricant composition (see Abstract) comprising a polyalkylene glycol (PAG) which is the reaction of 50% butylene oxide and 50% 1,2- propylene oxide, (Para. [0020]).  The PAG may be capped (Para. [0018]).  The capping group can be branched or linear and contain 1-8 carbons (Para. [0023]).  The viscosity of the PAG is 4 cSt or less at 100°C.  As the result is a low viscosity base oil or additive the method for providing a decreased viscosity is taught.

Wada discloses a lubricant comprising 0.5 to 5 wt% of an antioxidant (as recited in claim 1) (Col. 6/L. 45-50) which is an esterified PAG (see Abstract).  The PAG is made from the reaction product of alkylene oxides which include propylene oxide and butylene oxide (Col. 4/L. 32-44).  This is capped (referred to as esterified) with a carboxylic acid that is branched or linear that is 1-10 carbon atoms long (Col. 5/L. 15-20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a carboxylic acid as taught in Wada to cap the PAG of Khelidj.  Khelidj already calls for capping the PAG (see above) and the resulting reaction provides and effective PAG lubricant.  
The two prior art together results in the Markush structure of claim 1 and reads on claims 2-4.  Regarding the KV at 40C and the VI of the esterified PAG, this would overlap the range of 25 cSt or less and 130 to 200 respectively.  Additionally, as set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference.  "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103.  In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQe2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not 
The USPTO has a sound basis for believing that the products of the prior and the instant application are the same. The PAG is made from the same monomers in the same ratio and capped with the same carboxylic acid.  

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kashani-Shirazi et al., US Patent Application Publication No. 2016/0272916 (hereinafter referred to as Kashani-Shirazi) in view of Thoen at al., US Patent Application Publication No. 2010/0120639 (hereinafter referred to as Thoen).  
Regarding claims 1-20, Kashani-Shirazi discloses a lubricating oil composition comprising 0.10 to 20 wt% of an antioxidant, such as, amine or phenolic antioxidant (as recited in claim 1 and reads on claims 5-10, 13 and 17-19; it is well known in the art that almost allphenolic antioxidants have between 1 and 3 phenol rings) (Para. [0084]-[0085]), the composition also comprises 20 to less than 100 wt% of an esterified polyalkylene glycol shown in formula (I) of Kashani-Shirazi (as recited in claim 16) (Para. [0016] and [0061]), and further comprises optionally 10 wt% of a Group III hydrocarbon base oil (as recited in claim 12-15 and 18-19) (Para. [0068]-[0078] and see Example 1/Table 1) or a silicone-based synthetic oil (as recited in claim 11) (Para. [0083])   

	Thoen discloses in paragraph 0019, lubricant blends comprise at least one first
component and at least one second component. A renewable raw material (natural oil) source such as an unsaturated seed or vegetable oil, whether genetically modified or not, serves as a preferred first component. Thoen disclose in paragraph 0023, the second component may be represented by chemical Formula 1:
		
    PNG
    media_image1.png
    44
    525
    media_image1.png
    Greyscale
wherein R is either H (hydrogen), or an alkyl or aryl (e.g. phenyl or substituted phenyl such as alkylphenyl) group having from 1 to 30 carbons; X is either O (oxygen), or S (sulfur) or N (nitrogen); y is an integer within a range of from 3 to 30; Z is H or a C1-30 hydrocarbyl or C1-30 hydrocarboxyl group; a sum of n+p ranges from 6 to 60; and m is within a range of from 1 to 8.  In Table 1, "Butanol DPnB" means butanol plus two moles of propylene oxide, "M" equals mix feed (feed both ethylene oxide (EO) and propylene oxide (PO) as a homogeneous mixture to a reactor); "H" means homopolymer (feed either PO or EO, preferably PO, to the reactor); "B" means block copolymer (feed PO to the reactor, complete reaction of the PO, then add EO to the reactor); and "RB" means reverse block (feed EO to the reactor, complete reaction of the EO, then add PO to the reactor).  Thoen discloses in paragraph 0024, the polyether is preferably a 
polyalkylene glycol or modified polyalkylene glycol. In embodiments the polyether is a modified polyalkylene glycol, the modified polyalkylene glycol is an end-capped polyalkylene glycol.  The end-capped polyalkylene glycol preferably includes a non-reactive end-capping moiety selected from a group consisting of a) an alkyl ether, the 
when added together, total 100 wt % in each instance.  For example, a first component content of at least 5 wt % complements a second component content of up to 95 wt % (as recited in claims 1-4, 12, 18 and 20).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the polyalkylene glycol of Thoen in the lubricating oil composition of Kashani-Shirazi.  The motivation to do so is to use polyalkylene glycols that are cost effective, high performance, and readily available biodegradable materials, as taught by both Thoen and Kashani-Shirazi.  

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delbridge, US Patent Application Publication No. 2015/0337230 (hereinafter referred to as Delbridge) in view of Thoen.  
Regarding claims 1-20, Delbridge discloses in paragraph 0015, providing at least one of (i) improved sludge handling, (ii) reduced lead or copper corrosion, (iii) increased oxidation resistance, (iv) improved acid control, (v) reduced wear (such as cam wear or 
Delbridge discloses in paragraph 0085, the lubricating composition comprises an oil of lubricating viscosity. Such oils include natural and synthetic oils, oil derived from hydrocracking, hydrogenation, and hydrofinishing, unrefined, refined, re-refined oils or mixtures thereof. Synthetic oils may also be produced by Fischer-Tropsch reactions and typically may be hydroisomerised Fischer-Tropsch hydrocarbons or waxes. In one embodiment oils may be prepared by a Fischer-Tropsch gas-to-liquid synthetic procedure as well as other gas-to-liquid oils. Delbridge discloses in paragraph 0086, in one embodiment the oil of lubricating viscosity may be an API Group II, Group UI, Group IV oil, or mixtures thereof. Delbridge discloses in paragraph 0087, the amount of the oil of lubricating viscosity present is typically the balance remaining after subtracting from 100 wt % the sum of the amount of the compound and the other performance additives.  Delbridge discloses in paragraph 0017, a lubricating composition comprising an oil of lubricating viscosity, 0.1 to 10 wt% of antioxidants including phenolic antioxidants, such as, 2,6-di-tert-butylphneol, and 0.01 wt % to 5 wt %
of a non-hydroxy terminated acylated polyalkylene oxide. In one embodiment the non-
hydroxy terminated acylated polyalkylene oxide may be a non-hydroxy terminated acylated polyalkylene glycol.  Delbridge discloses in paragraph 0018, the non-hydroxy terminated acylated polyalkylene oxide may be a diester, di-carbamate, a mixed ester-carbamate, or mixtures thereof. Typically the non-hydroxy terminated acylated polyalkylene oxide may be a diester. Delbridge discloses in paragraph 0066, the non-hydroxy terminated acylated polyalkylene oxide may be prepared by a process 2 group) with a hydroxyl-terminated polyalkylene glycol (or oxide) in a mole ratio of 3:1 to 1:3. Delbridge discloses in paragraph 0072, example of carboxylic acids include acidic acid, propionic acid, pentanoic acid, hexanoic acid, pentanoic acid, octanoic acid, nonanoic acid, decanoic acid, undecanoic acid, dodecanoic acid, tridecanoic acid, tetradecanoic acid, pentadecanoic acid, hexadecanoic acid, heptadecanoic acid, octadecanoic acid, nonadecanoic acid, eicosanoic acid, heneicosanoic acid, docosanoic acid, tricosanoic acid, tetracosanoic acid, oleic acid, linolenic acid, or linoleic acid.
	It is to be noted, Delbridge discloses the addition of non-hydoxy terminated acylated polyalkylene glycol but fails to specifically teach the claimed esterified oil-soluble polyalkylene glycol of Formula I of claims 1, 12 and 18.  
	Thoen discloses in paragraph 0019, lubricant blends comprise at least one first
component and at least one second component. A renewable raw material (natural oil) source such as an unsaturated seed or vegetable oil, whether genetically modified or not, serves as a preferred first component. Thoen disclose in paragraph 0023, the second component may be represented by chemical Formula 1:
		
    PNG
    media_image1.png
    44
    525
    media_image1.png
    Greyscale
wherein R is either H (hydrogen), or an alkyl or aryl (e.g. phenyl or substituted phenyl such as alkylphenyl) group having from 1 to 30 carbons; X is either O (oxygen), or S (sulfur) or N (nitrogen); y is an integer within a range of from 3 to 30; Z is H or a C1-30 hydrocarbyl or C1-30 hydrocarboxyl group; a sum of n+p ranges from 6 to 60; and m is within a range of from 1 to 8.  In Table 1, "Butanol DPnB" means butanol plus two moles of propylene oxide, "M" equals mix feed (feed both ethylene oxide (EO) and propylene 
polyalkylene glycol or modified polyalkylene glycol. In embodiments the polyether is a modified polyalkylene glycol, the modified polyalkylene glycol is an end-capped polyalkylene glycol.  The end-capped polyalkylene glycol preferably includes a non-reactive end-capping moiety selected from a group consisting of a) an alkyl ether, the alkyl ether having an alkyl moiety that contains from one to 1-30 carbon atoms, b) an aromatic ether, c) an ester, and d) a sterically hindered active hydrogen, hydrocarhyl or hydrocarboxy group. Thoen discloses in paragraph 0025, in some embodiments, the second component is miscible with the first component.  Thoen discloses in paragraph 0020, the second component is present in an amount that complements the amount of the first component such that the weight percentages of first and second components,
when added together, total 100 wt % in each instance.  For example, a first component content of at least 5 wt % complements a second component content of up to 95 wt % (as recited in claims 1-4, 12, 18 and 20).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the polyalkylene glycol of Thoen in the lubricating oil composition of Delbridge.  The motivation to do so is to use polyalkylene glycols that are cost effective, high performance, and readily available biodegradable materials, as taught by both Thoen and Delbridge.  

Double Patenting
12.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
13.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of co-pending application No. 16/956,759. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending ‘759 application discloses the same limitations as does the instant application and would therefore be obvious in light of the disclosures discussed above and incorporated herein by reference.    
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 
 
Double Patenting II
14.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending application No. 17/428,027. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending ‘027 application discloses the same limitations as does the instant application and would therefore be obvious in light of the disclosures discussed above and incorporated herein by reference.    
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting III
15.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending application No. 16/957,433. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending ‘433 application discloses the same limitations as does the instant application and would therefore be obvious in light of the disclosures discussed above and incorporated herein by reference.    
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771